Liotti v Galasso, Langione & Botter (2015 NY Slip Op 04285)





Liotti v Galasso, Langione & Botter


2015 NY Slip Op 04285


Decided on May 20, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 20, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
ROBERT J. MILLER, JJ.


2013-08681
 (Index No. 12632/12)

[*1]Thomas F. Liotti, etc., et al., appellants, 
vGalasso, Langione and Botter, etc., et al., respondents.


Thomas F. Liotti, Garden City, N.Y., appellant pro se and for appellant Law Offices of Thomas F. Liotti, LLC.
Langione, Catterson & LoFrumento, LLP, Garden City, N.Y. (Jeffrey L. Catterson of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for fraud, the plaintiffs appeal from an order of the Supreme Court, Nassau County (K. Murphy, J.), entered June 19, 2013, which granted the defendants' motion to dismiss the complaint pursuant to CPLR 3211(a).
ORDERED that the order is affirmed, with costs.
Contrary to the plaintiffs' contention, the Supreme Court properly granted the defendants' motion to dismiss the complaint pursuant to CPLR 3211(a) on the ground that the action was barred by a general release. The defendants presented evidence that a general release that was executed in their favor barred the instant action (see CPLR 3211[a][5]). "A release is a contract, and its construction is governed by contract law" (Kaminsky v Gamache, 298 AD2d 361, 361). "A release will not be treated lightly, and will be set aside by a court only for duress, illegality, fraud, or mutual mistake" (Shklovskiy v Khan, 273 AD2d 371, 372). In opposition, the plaintiffs failed to demonstrate that there was fraud, duress, or some other facts sufficient to void the release (see Davis v Rochdale Vil., Inc., 109 AD3d 867; Warmhold v Zagarino, 106 AD3d 994; Gordon v Boyd, 96 AD3d 719, 720).
The parties' remaining contentions need not be reached in light of our determination.
MASTRO, J.P., ROMAN, SGROI and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court